— Order, Supreme Court, New York County (Eugene L. Nardelli, J.), entered October 9, 1991, which denied defendants’ motion for a stay of this action pending exhaustion of appellate remedies in Sutton Area Community v City of New York (190 AD2d 562 [decided herewith]), unanimously affirmed, without costs.
These two actions, while arising from the same set of *562transactions, do not have complete identity of parties and causes of action, and thus a stay under CPLR 2201 is not warranted (Hope’s Windows v Albro Metal Prods. Corp., 93 AD2d 711, 712, appeal dismissed 59 NY2d 968). Concur— Carro, J. P., Milonas, Ellerin and Asch, JJ.